Citation Nr: 1435896	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a dental disability, for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to February 8, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran was afforded a Board hearing, held by the undersigned, in May 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board does not have jurisdiction over the issues listed in an August 2010 rating decision.  While a notice of disagreement was received in August 2010, it is entirely unclear as to which issues the Veteran actually disagreed with.  The RO stated as much in a December 2010 letter, indicating that no further action would be taken until such matter was clarified by the Veteran or his representative.  No such clarification was received, and therefore a remand to provide the Veteran with a statement of the case for those issues is not necessary.

Further, the Board does not have jurisdiction over the issue of entitlement to service connection for a cardiovascular disorder (see statement of the case, November 2011), as the Veteran failed to file a substantive appeal in a timely manner.  His VA Form 9 was not received until February 2012, more than 60 days following the issuance of the statement of the case.

The issues of entitlement to service connection for COPD, and higher initial evaluations for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in 1968.  At that time, teeth 1, 14, 16, 17, 19, and 32 were missing, which were not claimed to be the result of dental trauma, and he had cavities in teeth 2, 3, 4, 8, 10, 15, 17, 29, 30, and 31; there is also no evidence that the Veteran lost any teeth as a result of damage to the jaw. 

2.  His claim for service connection for dental treatment was received by VA in 2007.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for compensation and outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The issue before the Board is a question of statutory or regulatory interpretation, as the facts are not in dispute.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As such, no discussion of the duties to notify and assist is necessary in this instance.

Dental Claims

The issue before the Board is entitlement to service connection for a dental disorder for compensation and VA treatment purposes.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran has asserted that he is seeking VA treatment for several large cavities.  See Transcript, p. 15.  As such, the record is clear that the Veteran is primarily interested in obtaining dental treatment, not compensation.  Therefore, the Board will primarily focus on this aspect of the claim.  Nevertheless, one avenue for awarding VA dental treatment is for a Veteran to have demonstrated a service-connected compensable dental disability.  Therefore, the Board will address this matter individually and in the context of evaluating the Veteran for dental treatment.

The Veteran entered service in August 1966 without any missing teeth.  During the course of service, five teeth were extracted or otherwise absent, and several teeth were noted to have cavities or other damage.  The Veteran separated from service in August 1968.  At that time, the examiner only noted two damaged teeth, numbers 8 and 10, both of which were deemed restorable.  These teeth were not noted as having been lost as a result of damage to the jaw.  

During his Board hearing, he testified that his cavities were filled with white gold, but that the gold was either removed or fell out.  See Transcript, p. 16.  The Board notes that this point was rather unclear.  In any case, the Veteran contends that he currently has several holes in his teeth which are not filled.  

The Veteran filed the current claim for dental treatment in October 2007.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. §§ 3.381, 17.161.  The Veteran must (1) have a dental disorder that fits the criteria of 38 C.F.R. § 3.381, and (2) qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2013). 

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows: 

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. 

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. 

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. 

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. 

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. 

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. 

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

In this case, the Veteran had two teeth (14 and 18) that were extracted after less than 180 days of active service (November 16, 1966).  As to teeth numbers 1, 16, 17, 19, and 32, it is unclear how and when these teeth were lost, if they were present at all.  The Board points out that teeth 1, 16, 17, and 32 are wisdom teeth, and as such may not have come in before, or during, the Veteran's period of service.  Regardless, as to tooth number 19, he has a dental disorder that satisfies the criteria of 38 C.F.R. § 3.381, as there is no record that this tooth was extracted prior to 180 days of service.  The Board will now turn to the question of whether the Veteran demonstrates eligibility for a particular class of dental treatment under the provisions that authorize such treatment.  38 C.F.R. § 17.161.

Authorization of outpatient dental treatment is governed by 38 C.F.R. § 17.161 (2013).  Class I treatment is authorized for those having a service-connected compensable dental disability or condition.  The dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran is currently missing several teeth.  However, he does not contend, and there is no evidence suggesting, that the loss of his teeth was due to trauma or disease such as osteomyelitis.

While in Nielson v. Shinseki, 607 F.3d 802 (2010), the Federal Circuit court suggested that dental malpractice could constitute trauma in some circumstances, dental trauma does not include the intended result of proper medical treatment provided by the military.  Thus, the mere fact that some teeth were extracted during service does not provide a basis for service connection, and the Veteran has not alleged, and there is no evidence of, improper dental treatment during service.

Finally, the Veteran has stated that he currently has large holes in several teeth.  In fact, he has asserted numerous times that the reason he is bringing this claim is to obtain treatment for these cavities.  While he did have teeth extracted during service, a service-connected compensable dental disability is not warranted for loss of teeth when a suitable prosthesis is available, as is the case here.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Further, despite the presence of cavities which may be the result of fillings which fell out during service, the Veteran has not asserted or demonstrated that he has any dental disability for which service-connected compensation benefits are available.  Therefore, he does not qualify for Class I treatment.  38 C.F.R. § 17.161(a).  The Board would like to also point out that while missing teeth may be compensable for rating purposes under Diagnostic Code 9913 (loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity), the Note immediately following states that such ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Here, there is no evidence of bone loss through trauma, and absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to VA dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

As a matter of fact, the Veteran is not alleging that his missing teeth resulted from combat wounds or trauma.  He is not residing in a VA facility.  He was not a prisoner of war and did not file his claim for dental treatment until October 2007, nearly 40 years after separation.  The Veteran's dental disorder is not shown to be aggravating a service-connected disability or any disability for which he is receiving VA treatment.  He is not in receipt of a 100 percent disability rating and is not participating in a VA rehabilitation program.  As such, he does not qualify for Class IIa, IIb, IIc, IIR, III, IV, V, or VI treatment.  38 C.F.R. § 17.161(c), (d), (e), (f), (g), (h), (i), (j).

As such, the Veteran would only be potentially eligible for one-time treatment as a Class II dental patient under 38 C.F.R. § 17.161.  However, that section also requires that a Veteran apply for such treatment within 180 days after discharge or release.  Again, the Veteran was discharged from service in August 1968 and initiated this claim in October 2007.  As such, he is not eligible for this treatment.

Based on the above, even though the provisions of 38 C.F.R. § 3.381 have apparently been satisfied for at least one tooth, the Veteran is not eligible for one-time treatment under 38 C.F.R. § 17.161(b), because he did not file his claim within 180 days of release from active duty.  The Veteran did not file his claim until nearly 40 years after his separation from service, and he has not alleged otherwise.  Thus, as a matter of law, the Veteran's claim must be denied under these criteria. 

In sum, the regulations cited above provide that service connection for replaceable missing teeth will be established for treatment purposes only.  The Veteran was discharged from service in 1968, and, as such, can receive one-time treatment only with a timely filed application.  That application needed to be submitted within 180 days of his discharge from active duty.  38 C.F.R. § 17.161 (2013).  While the Veteran was not notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder for compensation or treatment purposes.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a dental disability, for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, is denied.


REMAND

Here, the Veteran has claimed entitlement to service connection for a pulmonary disorder (originally claimed as a lung condition due to dust inhalation).  While the RO has treated his claim has a claim for entitlement to service connection for COPD, for which the Veteran carries a current diagnosis, the Board notes that the Veteran may also carry a diagnosis of asthma.  He noted a history of asthma on entrance in August 1966.  The examiner at that time, while noting that the lungs were normal on entrance, made a notation which read "asthma?"  No defect was noted and asthma was not definitively diagnosed.  He reported with asthma in September 1966, and due to coughing in July 1968.  In June 1967, it was determined that his lungs were clear.

Following service, he was diagnosed with COPD in 2007.  Following a VA pulmonary examination in April 2012, mild COPD was confirmed.  However, the examiner found that this disorder was not related to service, as the Veteran denied respiratory difficulty on separation in 1968 and because the condition was first diagnosed in 2007.  While the examiner provided a thorough recitation of the Veteran's service treatment reports, to include several notations of asthma, it was not clear whether the Veteran currently suffers from this condition.  Moreover, the examiner noted that asthma was noted by the Veteran on entry.  The Board points out again that asthma was not actually diagnosed on entry, and as such may be service connected should an examiner find that this disorder was manifest during the Veteran's period of active service.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Taking into account the several references to an asthma diagnosis of record, as well as the Veteran's asthma complaints during service, his claim for service connection for a lung disorder must be remanded for a VA examination so as to determine whether any current diagnosis of asthma was incurred in, or is otherwise etiologically-related to, his military career.  

With respect to the Veteran's PTSD claim, during his Board hearing he indicated that the manifestations of this disability had worsened in severity since the most recent VA examination was conducted.  See Transcript, p. 31.  The Board further notes that the last VA psychiatric examination was provided in February 2011, and the VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examination must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   The Board therefore finds that the Veteran should be afforded a new VA examination to ascertain the current symptoms associated with his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA examination to assess the severity and etiology of any currently-diagnosed pulmonary disorder (to include asthma).  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, and his service treatment records.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Is at least as likely as not that the Veteran has a current diagnosis of asthma or any other pulmonary disorder?

B. If so, whether it is at least as likely as not that any current pulmonary disorder (to include asthma) had its onset in service or is otherwise etiologically-related to service.  Again, the Board notes that asthma was not diagnosed upon entry by a medical examiner, and the Veteran's report of asthma prior to service is not sufficient in and of itself to establish such a diagnosis.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  The Veteran's overall credibility should be addressed if possible (but not required). 

2.  The Veteran shall be afforded an additional VA examination to determine the current severity of his PTSD.  The paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to identify the current severity and all current manifestations of the Veteran's service-connected PTSD.  

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal(s) must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


